DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor(s) regards as the invention.
According to the MPEP, “Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that: (A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and (B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).”  Id.  Thus, “A decision on whether a claim is indefinite under 35 U.S.C. 112(B) or pre-AIA  35 U.S.C. 112, second paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification.”  See MPEP § 2173.02.
For Claim 1, this claim contains a number of terms and limitations which one with ordinary skill in the art would find confusing.
First, in line 6, the claim states, “obtaining images of the surface covered by the coating,” but, in line 1, the claim states, “coverage of a coating applied to a surface.”  As recited, the earlier part of the claim requires for the coating to be applied to the surface and the later part of the claim requires for the surface to be covered by the coating.  One with ordinary skill in the art would find these two parts of the claim to be ambiguous because coatings that cover a surface may not necessarily be applied to that surface.
Second, in line 10, the claim states, “whether the associated thickness of coating of the one or more color space values,” but an associated thickness of coating of the one or more color 
Third, in line 16, the claim states, “the surface shown in the image,” but there is insufficient antecedent basis for this limitation.  The claim simply does not earlier recite for the surface to be shown in the image.  Images of the surface are obtained in lines 6 and 7 of the claim, but these lines do not specify whether the surface is shown in the image along with the coating or whether just the coating is shown the image.  For example, the coating could completely cover the surface so that all that is in the image is a picture of the coating.  Thus, one with ordinary skill in the art would find this recitation confusing.
Therefore, Claim 1 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
For the purposes of examination, the Examiner has interpreted the claim as if it requires for the coating to be applied to the surface such that the surface is completely covered by the 
As for Claims 2-6, 8, 9, 11, and 12, each of these claims depend from independent Claim 1 and, accordingly, these claims incorporate all of the limitations of independent Claim 1. 
Therefore, at least for this reason, these claims are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
As for Claim 7, this claim depends from independent Claim 1 and, accordingly, these claims incorporate all of the limitations of independent Claim 1. 
Thus, at least for this reason, this claim is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
	However, in lines 4 and 5, this claim states, “obtaining one or more color space values associated with the required thickness.”  As discussed above, in lines 4 and 5 of Claim 1 does not refer to the thickness from obtained color space values as a reference thickness.  Thus, one with ordinary skill in the art would find the limitation of Claim 7 confusing because one with ordinary skill in the art would not be able to clearly distinguish between the thickness of lines 4 and 5 of Claim 1 and the “reference thickness” of Claim 7.
Therefore, for all of the foregoing reasons, this claim is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.

As for Claim 10, this claim depends from independent Claim 1 and, accordingly, this claim incorporates all of the limitations of independent Claim 1. 
Thus, at least for this reason, this claim is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
However, in line 16, this claim states, “the image.”  Claim 1 introduces images of a surface to which a coating has been applied.  This claim introduces image that the obtained for the purpose of associating the reference/required thickness with color space values, but line 16 of this claim does not clearly distinguish between these two sets of images.  In other words, one with ordinary skill in the art would be confused by the images of Claim 10 and the images of Claim 1.
Therefore, for all of the foregoing reasons, this claim is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
For the purposes of examination, the Examiner has interpreted the claim as if the images of the claim correspond to the reference/required thickness. 
For Claim 13, this claim contains a number of terms and limitations which one with ordinary skill in the art would find confusing.
First, in line 6, the claim states, “obtaining images of the surface covered by the coating,” but, in line 1, the claim states, “coverage of a coating applied to a surface.”  As recited, the earlier part of the claim requires for the coating to be applied to the surface and the later part of 
Second, in line 10, the claim states, “whether the associated thickness of coating of the one or more color space values,” but an associated thickness of coating of the one or more color space values has not yet been introduced in the claim at this point in the claim.  As a result, there is insufficient antecedent basis in the claim for this recitation.  In lines 4 and 5, the claim does introduce the concept of an associated thickness, but the introduction in lines 4 and 5 does not specify that it is associated with the one or more color space values of the image being processed.  The associated thickness of lines 4 and 5 pertains to the reference color space values and thickness whereas the associated thickness of line 10 is the newly determined thickness that is compared to the reference thickness.  Furthermore, the claim, in line 10-13, does not clearly distinguish between the reference thickness of lines 4 and 5, the associated thickness of the coating in the obtained images, and the claimed “required thickness.”  After considering the disclosure, one with ordinary skill in the art would find that the “required thickness” and reference thickness are the same, but the claim does not make that clear.  Thus, one with ordinary in the art would find this recitation and lines 10-13 confusing.
Third, in lines 17 and 18, the claim states, “the surface shown in the image,” but there is insufficient antecedent basis for this limitation.  The claim simply does not earlier recite for the surface to be shown in the image.  Images of the surface are obtained in lines 6 and 7 of the claim, but these lines do not specify whether the surface is shown in the image along with the coating or whether just the coating is shown the image.  For example, the coating could 
Therefore, Claim 13 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
For the purposes of examination, the Examiner has interpreted the claim as if it requires for the coating to be applied to the surface such that the surface is completely covered by the coating and that the obtained images only show the coating and do not show any part of the surface where the coating has not been applied.  Furthermore, the Examiner has interpreted the claim if the required thickness is the reference thickness and that the thickness of the coating in the obtained image is what is compared to the required/reference thickness. 
As for Claim 14, this claim depends from independent Claim 13 and, accordingly, this claim incorporates all of the limitations of independent Claim 1. 
Therefore, at least for this reason, these claims are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
As for Claim 15, this claim depends from dependent Claim 14 and, accordingly, this claim incorporates all of the limitations of dependent Claim 14. 
Thus, at least for this reason, this claim is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
However, in line 4, this claim states, “the image.”  Claim 13 introduces images of a surface to which a coating has been applied.  This claim introduces image that the obtained for the purpose of associating the reference/required thickness with color space values, but line 4 of this claim does not clearly distinguish between these two sets of images.  In other words, one 
Therefore, for all of the foregoing reasons, this claim is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
For the purposes of examination, the Examiner has interpreted the claim as if the images of the claim correspond to the reference/required thickness. 

Allowable Subject Matter
Claims 16-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: 
For these claims, the closest prior art is ‘799 Publication.  The ‘799 Publication discloses all features of independent Claim 16 except that the ‘799 Publication does not disclose or fairly suggest controlling a camera/lighting positioner to position a camera and light source at a designated position relative to a surface to obtain images of the surface covered by a coating and processing the images obtained to determine if the coating applied to the surface has a thickness within a specified tolerance of a specified tolerance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure for the following reasons:
The ‘326, ‘970, and ‘252 Publications each disclose a film measurement method that measure the thickness of a film on a substrate by analyzing color space values of images 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
February 26, 2021